DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

             Claim Status
2.	The amendment filed April 26, 2021 has been entered. Claims 2-8, 10-21, 23-24, 26-27 and 40-41 are cancelled. Claims 42-44 have been newly added. Claims 1, 9, 22, 25, 28-39 and 42-44 are under consideration in this Office Action.


Withdrawal of Claim Rejections 
3.	The following rejections have been withdrawn in view of applicants’ amendments and arguments:
a) The rejection of claims 1, 22, 28-29 and 34-39 under 35 U.S.C. 103 as being unpatentable over Hu et al., in view of Vital et al., and Falb et al; 
b) The rejection of claims 30-33 under 35 U.S.C. 103 as being unpatentable over Hu et al., Vital et al., and Falb et al; as applied to claims 1, 22, 28-29 and 34-39 further in view of Mandell et al; and 
c) The rejection of claims 9 and 37-39 under 35 U.S.C. 103 as being unpatentable over Hu et al., Vital et al., and Falb et al; as applied to claims 1, 22, 28-29 and 34-39 further in view of Lambea et al and LeBarz et al.


Allowable Subject Matter
4.	Claims 1, 9, 22, 25, 28-39 and 42-44 are allowed. The art does not teach or fairly suggest an bacterium comprising a gene cassette that encodes a biosynthetic pathway for producing a short chain fatty acid, wherein the short chain fatty acid is butyrate, propionate, or acetate, and wherein the gene cassette is operably linked to a promoter that is induced by exogenous environmental conditions found in the mammalian gut and that is not associated with the gene cassette in nature, and wherein the bacterium further comprises a gene or gene cassette for producing indole-3-acetic acid or tryptamine.
 5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JA-NA A HINES whose telephone number is (571)272-0859.  The examiner can normally be reached Monday thru Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Gary Nickol, can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/JANA A HINES/Primary Examiner, Art Unit 1645